                          Case 3:18-cr-00036-BR               Document 56           Filed 12/20/18      Page 1 of 8
A0245B                 Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                       Sheet I


                                              UNITED STATES DISTRICT COURT
                                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE
          Plaintiff,                                                         Case No.: 3:18-CR-00036-BR-1
v.                                                                           USM Number: 80677-065
PAUL JUMROON                                                                 Kristen L Winemiller,
                                                                             Defendant's Attorney
          Defendant.
                                                                             Hannah Horsley,
                                                                             Assistant U.S. Attorney
THE DEFENDANT:
 ~pleaded guilty to count(s) ls, 2s, and 3s of the Superseding Information.
The defendant is adjudicated guilty of the following offense(s):
                 Title, Section & Nature of Offense                                Date Offense Concluded                Count Number
18:371 VISA FRAUD CONSPIRACY                                                    Beginning on or about 2011 and                ls
                                                                                  continuing until 8/23/2015
18:2, 1589(a), and 1594(a) FORCED LABOR                                        Between the years 2013 and 2014                2s
26:7206(1) MAKING AND SUBSCRIBING A FALSE                                                  3/11/2014                          3s
FEDERAL INCOME TAX RETURN


The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
□ The   defendant has been found not guilty on count(s) and is discharged as to such count(s).
~    Underlying Information dismissed on the motion of the United States.

~The defendant shall pay a special assessment in the amount of$100.00 on each ofCount(s) ls, 2s, and 3s for a total of$300.00
payable immediately to the Clerk of the U.S. District Court. (See also the Criminal Monetary Penalties Sheet.)
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change in the defendant's
economic circumstances.
                                                                             December 18, 2018




                                                                             Anna J. Brown, U.S. Senior District Judge
                                                                             Name and Title of Judicial Officer
                                                                              DecemberW, 2018
                                                                              Date
                       Case 3:18-cr-00036-BR               Document 56          Filed 12/20/18          Page 2 of 8
AO 2458         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 2 - Im risonment
DEFENDANT: PAUL JUMROON                                                                                             Judgment-Page 2 of8
CASE NUMBER: 3:18-CR-00036-BR-1


                                                           IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of 37 months on each
of counts 1 and 2 with the sentences on both counts to be served concurrently with each other. As to count 3, the defendant is
committed to the custody of the Federal Bureau of Prisons to be imprisoned for a term of 36 months, to be served concurrently with
the sentences imposed on counts 1 and 2.

~The court makes the following recommendations to the Bureau of Prisons:

          1.         That the defendant be incarcerated in the lowest security level at FCI Sheridan.

D The defendant is remanded to the custody of the United States Marshal.
D The defendant shall surrender to the custody of the United States Marshal for this district:
          D at            on - - - - - - -
          □    as notified by the United States Marshal.

~   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ~    before 2:00 P.M. on March 15, 2019.
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.

The Bureau of Prisons will determine the amount of prior custody that may be credited towards the service of sentence as authorized
by Title 18 USC §3585(b) and the policies of the Bureau of Prisons.


                                                                RETURN
I have executed this judgment as follows:




Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ _ _~ with a certified copy of this judgment.


                                                                                    UNITED STATES MARSHAL

                                                                             By:
                                                                                    DEPUTY UNITED STATES MARSHAL
                     Case 3:18-cr-00036-BR              Document 56          Filed 12/20/18        Page 3 of 8
AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3 - Supervised Release
DEFENDANT: PAUL JUMROON                                                                                           Judgment-Page 3 of8
CASE NUMBER: 3:18-CR-00036-BR-1


                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years on each of counts I and 2, and a 1
year term of supervised release on count 3, subject to mandatory conditions of supervision, the standard conditions of supervision
adopted by this Court, and the following special conditions:

                                               MANDATORY CONDITIONS
  1.      You must not commit another federal, state or local crime.
  2.      You must not unlawfully possess a controlled substance.
  3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
          release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
  4.      ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
  5.      ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
  7.      D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                      Case 3:18-cr-00036-BR               Document 56           Filed 12/20/18         Page 4 of 8
AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3A - Supervised Release
DEFENDANT: PAUL JUMROON                                                                                               Judgment-Page 4 of8
CASE NUMBER: 3:18-CR-00036-BR-l


                                    STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

  1.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
          your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
          different time frame.
  2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
          and when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
          from the court or the probation officer.
  4.      You must answer truthfully the questions asked by your probation officer.
  5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
          living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
          change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
          probation officer within 72 hours of becoming aware ofa change or expected change.
  6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
          officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
          you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
          officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
          or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
          probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
          officer within 72 hours of becoming aware ofa change or expected change.
  8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
          been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
          permission of the probation officer.
  9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
          that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
          nunchakus or tasers).
 11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
          without first getting the permission of the court.
 12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
          may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
          contact the person and confirm that you have notified the person about the risk.
 13.      You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscomis.gov.

Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               Date _ _ _ _ _ _ _ _ _ __
                     Case 3:18-cr-00036-BR                Document 56           Filed 12/20/18         Page 5 of 8
AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3D - Supervised Release
DEFENDANT: PAUL JUMROON                                                                                               Judgment-Page 5 of8
CASE NUMBER: 3:18-CR-00036-BR-1


                                      SPECIAL CONDITIONS OF SUPERVISION
  1.      You must submit your person, property, house, residence, vehicle, papers, or office to a search conducted by a United States
          probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants
          that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a search under this
          condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to be
          searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

  2.      You must not communicate, or otherwise interact, with P.T., A.U., M.M., or W.S., either directly or through someone else,
          without first obtaining the permission of the probation officer.

  3.      You must provide the probation officer with access to any requested financial information and authorize the release of any
          financial information. The probation office may share financial information with the U.S. Attorney's Office.

  4.      You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

  5.      You must not make application for any loan, or enter into any residential or business lease agreement, without the prior
          approval of the probation officer.

  6.      If the judgment imposes a financial penalty, including any fine or restitution, you must pay the financial penalty in
          accordance with the Schedule of Payments sheet of this judgment. You must also notify the court of any changes in economic
          circumstances that might affect your ability to pay this financial penalty.

  7.      You must file true and accurate income tax returns to the Internal Revenue Service by the 15th of April each year, and you
          must submit a copy of that tax return to the probation officer as directed.

  8.      You must not work in any type of employment without the prior approval of the probation officer.

  9.      You must file amended tax returns for 2012 through 2015 and pay all taxes due and owing.

 10.      You must meet with the IRS to determine your legal obligation to file tax returns and pay taxes and to sign any IRS forms
          deemed necessary by the IRS to enable the IRS to make an immediate assessment of that portion of the tax that you agree to
          pay as restitution, including IRS Form 8821, "Tax Information Authorization."

 11.      You must not file any claim for refund of taxes represented by any amount ofrestitution paid.

 12.      You must pay the balance of any remaining civil liabilities, including tax, additional tax, and additions to tax, interest, and
          penalties, owed to the IRS for the time periods covered by this agreement or any other time period.

 13.      Unless the Director of the Administrative Office of the United States Courts directs otherwise, all payments made pursuant to
          the Court's restitution order are to be sent only to the Clerk of the Court at the following address: Clerk, United States District
          Court, District of Oregon, 1000 SW Third A venue, Portland, Oregon 97204.

 14.      You must provide with each payment to the Clerk of the Court made pursuant to the District Court's restitution order: 1. Your
          name and Social Security number; 2. The District Court docket number assigned to this case; 3. The periods for which
          restitution has been ordered; and 4. A statement that the payment is being submitted pursuant to the District Court's
          restitution order.

 15.      You must include a request that the Clerk of the Court send the information, along with defendant's payments, to the
          appropriate IRS office.

 16.      You must send a notice of any payments made pursuant to the agreement, including the information listed above to the IRS at
          the following address: IRS-RACS Attn: Mail Stop 6261, Restitution, 333 W. Pershing Ave, Kansas City, MO 64108.

 17.      You are not entitled to credit with the IRS for any payment sent to an incorrect address or accompanied by incomplete or
          inaccurate information, unless and until any payment is actually received by the IRS and identified by it as pertaining to his
                       Case 3:18-cr-00036-BR           Document 56           Filed 12/20/18   Page 6 of 8
AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 3D - Su ervised Release
DEFENDANT: PAUL JUMROON                                                                                 Judgment-Page 6 of8
CASE NUMBER: 3:18-CR-00036-BR-1

          particular liability.
                       Case 3:18-cr-00036-BR                  Document 56               Filed 12/20/18       Page 7 of 8
AO 245B         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 5 - Criminal Monetary Penalties
DEFENDANT: PAUL JUMROON                                                                                                     Judgment-Page 7 of8
CASE NUMBER: 3:18-CR-00036-BR-l


                                             CRIMINAL MONETARY PENALTIES
The defendant shall pay the following total criminal monetary penalties in accordance with the Schedule of Payments set forth in this
judgment.

                          Assessment                                                    Restitution            TOTAL
                     (as noted on Sheet 1)

TOTALS                      $300.00                                                     $251,774.95           $252,074.95


□ The determination ofrestitution is deferred until _ _ _ _ _ _ _ _ . An Amended Judgment in a Criminal Case will be entered
after such determination.

~The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be
paid in full prior to the United States receiving payment.

                                                                                     Amount of Restitution
          Name of Payee                                                                   Ordered

See list attached to the
Statement of Reasons




TOTALS


□ If applicable,   restitution amount ordered pursuant to plea agreement:

□ The defendant must pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on the Schedule of Payments
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□ The   court determined that the defendant does not have the ability to pay interest and it is ordered that

           □ The   interest is waived for the   □   fine and/or   □   restitution.

           ~The interest requirement for the restitution is modified as follows: no interest will accrue unless an unpaid balance
           remains on June 18, 2019.




                    Any payment shall be divided proportionately among the payees named unless otherwise specified.
                      Case 3:18-cr-00036-BR               Document 56           Filed 12/20/18          Page 8 of 8
AO 2458         Judgment in a Criminal Case - DISTRICT OF OREGON CUSTOMIZED (Rev. 9/2017)
                Sheet 6 - Schedule of Payments
DEFENDANT: PAUL JUMROON                                                                                                Judgment-Page 8 of8
CASE NUMBER: 3:18-CR-00036-BR-1


                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment 1 of the total criminal monetary penalties shall be as follows:

          A.   ~Lump sum payment of$252,074.95 due immediately, balance due
                    □ not later than _ _ _ _., or
                    ~in accordance with~ C, □ D, or DE below; or
          B.   □ Payment to begin immediately (may be combined with □ C, □ D, or □ E below); or
          C.   ~ If there is any unpaid balance at the time of defendant's release from custody, it shall be paid in monthly installments
               of not less than $_200.00_, or not less than 10% of the defendant's monthly gross earnings, whichever is greater, until
               paid in full to commence immediately upon release from imprisonment.
          D.   D Any balance at the imposition of this sentence shall be paid in monthly installments of not less than $, or not less than
               10% of the defendant's monthly gross earnings, whichever is greater, until paid in full to commence immediately.
          E.   D Special instructions regarding the payment of criminal monetary penalties:


Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of imprisonment,
payment of criminal monetary penalties, including restitution, shall be due during the period of imprisonment as follows: (1) 50% of
wages earned if the defendant is participating in a prison industries program; (2) $25 per quarter if the defendant is not working in a
prison industries program.

It is ordered that resources received from any source, including inheritance, settlement, or any other judgment, shall be applied to any
restitution or fine still owed, pursuant to 18 USC § 3664(n).

All criminal monetary penalties, including restitution, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the Clerk of Court at the address below, unless otherwise directed by the Court, the
Probation Officer, or the United States Attorney.

                                      Clerk of Court
                                      U.S. District Court - Oregon
                                      1000 S.W. 3rd Ave., Ste. 740
                                      Portland, OR 97204


The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

~   Joint and Several

Case Number 3:18-cr-00255-
BR
Defendant and Co-Defendant
Name Tanya Jumroon
(including Defendant number)                                            Joint and Several Amount            $251,774.95




□The   defendant shall pay the cost of prosecution.

□The   defendant shall pay the following court costs:

~The defendant shall forfeit the defendant's interest in the following property to the United States: See Final Order of Forfeiture
signed on 12/18/18.

1
 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
